Townley, J.
Plaintiff, a pedestrian on the street, was injured by a falling rope and recovered judgment against the tenant, a contracting company and the owner of the building. The contracting company was lifting machinery up the front of the building into the tenant's premises by use of a block and fall. The owner is the only appellant, and claims that it had nothing to do with the installation of the machinery, had no interest in the business of the tenant and owed no duty to passers-by under the circumstances. The jury must have found that no warning signs were put out on the sidewalk and that no other precautions were taken to assure the safety of passers-by. The work had been going on all day. After it was completed a rope was carelessly dropped without due care as to possible injury to pedestrians. The landlord was represented at the premises all day by a superintendent who, it is conceded, was in and about the premises. No question of fact as to actual notice was litigated, the parties apparently assuming that *522the presence of the superintendent was enough to give actual notice. The lease had contemplated the installation of the machinery and undoubtedly the landlord had consented thereto.
In substance, the facts of this case are not distinguishable from those considered by the Court of Appeals in Rohlfs v. Weil (271 N. Y. 444), except that there a scaffold attached to the outside of the building fell, whereas in the case at bar it was a rope from a block and tackle. The majority of the Court of Appeals held the owner liable. The court said, first: “ Without going so far as to decide that this scaffold constituted a nuisance as matter of law, we hold that, in view of the conditions at this locality, at least an issue was presented to the jury whether it constituted a nuisance in fact. * * * Courts take judicial notice of the fact within common knowledge that work performed on scaffoldings on the outside of buildings abutting on highways is attended with danger to those using the sidewalk and that reasonable measures, such as barriers or warning notices, to prevent such danger must be employed.”
The court further said: “Unless an owner has alienated the entire property, the duty is imposed upon him to maintain it in such a condition that it shall not become dangerous to the traveling public. * * * This obligation is not limited to the actual structure of the building and its usual appurtenances but applies to temporary attachments and projections over a highway which are dangerous to travelers. The natural tendency of the presence of a scaffold above a street without barricades or warning signals is to create danger and to inflict injury and may be held to be a nuisance in fact.”
The only request pertinent to this appeal made by the appellant was for a charge without any qualification that the owner was under no duty to put up warning signs. It is true that the owner had no duty imposed by ordinance to erect signs, but since the Court of Appeals has held that an owner who has not leased the entire building to another owes a duty to pedestrians, whether that duty should be performed by the erection of signs or by giving some other type of warning was a matter for the jury to consider when determining what was reasonable conduct under the circumstances.
We find no error in the case and the judgment, so far as appealed from, should be affirmed, with costs.
O’Malley, Glennon and Dore, JJ., concur; Callahan, J., dissents and votes to reverse and grant a new trial.